     2:20-cv-03654-RMG           Date Filed 10/18/20     Entry Number 1        Page 1 of 16




                             UNITED STATES DISTRICT COURT FOR THE
                                  DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION

JOANN SHERNOFF; DSCC,
              Plaintiffs,
                        v.
                                                       Case No. ___________________
MARCI ANDINO, in her official capacity as
Executive Director of the South Carolina State
Election Commission; HOWARD M.
KNAPP, in his official capacity as Director of
Voter Services of the South Carolina State
Election Commission; JOHN WELLS, in his
official capacity as Chair of the South
Carolina State Election Commission; and
JOANNE DAY, CLIFFORD J. EDLER,
LINDA MCCALL and SCOTT MOSELEY,
in their official capacities as members of the
South Carolina State Election Commission,

              Defendants.

             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiffs JoAnn Shernoff and DSCC, by and through the undersigned attorneys, file this

Complaint for Injunctive and Declaratory Relief against Defendants Marci Andino, in her official

capacity as Executive Director of the South Carolina State Election Commission (the

“Commission”), John Wells, in his official capacity as Chair of the Commission, and Clifford J.

Edler and Scott Moseley, in their official capacities as members of the Commission. This

Complaint is based on the facts and allegations below. Plaintiffs allege as follows:

                                       INTRODUCTION

       1.      Absent relief from this Court, thousands of lawful South Carolina voters stand to

be disenfranchised in the coming November election (the “November Election”) based on nothing

more than technical errors made by the voters or witnesses on their ballots as they attempt to


                                               -1-
      2:20-cv-03654-RMG          Date Filed 10/18/20       Entry Number 1        Page 2 of 16




navigate the absentee voting process, or—even worse—the inexpert decision of elections officials

that the signature on the ballot return envelope does not match the signature of the voter on file.

Despite the fact that the same types of entirely predictable (and innocent) mistakes are made in

every election, and that signature matching is a highly suspect process (even under the best of

circumstances), South Carolina law provides no notice or opportunity to voters to “cure” such

issues with their ballots before they are rejected entirely. Plaintiffs recognize there is an existing

suit by the League of Women Voters, League of Women Voters of S.C. et al. v. Andino et al., No.

2:20-cv-3537 (D.S.C.), that seeks a cure mechanism for absentee ballots rejected for signature

deficiencies, but bring this suit to emphasize the issue of ballot envelopes that do not contain the

required witness signature and the need for a unique cure process for missing witness signatures

that differs from other types of signature deficiencies.

       2.      Even before the pandemic, courts in other jurisdictions routinely found that the

failure to provide notice and an opportunity to voters to cure such issues in time to avoid

disenfranchisement violated the United States Constitution. This year, the number of voters who

are threatened with disenfranchisement as a result of South Carolina’s unconstitutional system will

be multiplied several times over. The November Election will be the first that this country has held

during a pandemic, the nature of which makes in person voting inherently dangerous for many of

the State’s most vulnerable citizens. Indeed, South Carolina’s General Assembly recognized as

much when, before the June primary and runoff elections, it—for the very first time in this State’s

history—enacted legislation that would allow no-excuse absentee voting. The vast majority of

South Carolina’s voters had no prior experience voting absentee. Due to a preliminary injunction

in place at the time, voters were informed that their ballots would count for the June primary and

runoff elections even without a witness signature. The General Assembly subsequently extended

no-excuse absentee voting to the November general election. The witness requirement was again

                                                -2-
       2:20-cv-03654-RMG          Date Filed 10/18/20       Entry Number 1        Page 3 of 16




suspended by court order for almost three weeks before that order was stayed by the U.S. Supreme

Court. Many voters came to rely upon the witness requirement’s suspension and have not received

word about the stay order prior to casting their absentee ballots without a witness signature. As

noted, many individuals are voting by absentee for only the first or second time in the November

general election. Their lack of experience will make them more susceptible to making technical

errors in filling out the ballot envelope, and thus much more at risk of being disenfranchised by

South Carolina’s lack of adequate cure procedures.

        3.     This case seeks to protect the rights of those thousands of South Carolinians,

including Plaintiff JoAnn Shernoff, as well as South Carolina voters who have or will cast ballots

in support of the Democratic candidate supported by the DSCC, whose ballots will be disregarded

in their entirety due to errors in navigating the absentee process that have nothing to do with those

voters’ eligibility to vote, or elections officials’ mistaken flag of their signature as a mismatch with

the voter signature on file. Plaintiffs seek an order from this Court that would provide voters with

notice and a reasonable opportunity to cure issues identified with their ballots in the November

Election. For those voters whose ballots are rejected due to a missing voter signature, Plaintiffs’

desired order would require elections officials to promptly notify the voter by phone and e-mail

and mail if neither phone nor e-mail is available and allow the voter to cure their ballot by

submitting an affidavit affirming their identity by mail or e-mail to their county up until the close

of business on November 6, which is a mere three days after election day. For those voters whose

ballots are rejected due to a missing witness signature, Plaintiffs seek an order requiring that the

voters be notified and advised that they may avoid disenfranchisement by casting a new absentee

ballot by mail with the required signatures, or by voting in person during early voting or on election

day.

        4.     Absent such relief, thousands of lawful South Carolina voters—including

                                                 -3-
      2:20-cv-03654-RMG          Date Filed 10/18/20       Entry Number 1        Page 4 of 16




Ms. Shernoff—will be disenfranchised due to errors (by the voter or their witness or even by

elections officials unilaterally) that could be easily cured without imposing significant

administrative burdens. Even in an ordinary year, the State has no interests that could sufficiently

justify this severe burden on voting rights. But in this election, the sheer magnitude of voters who

will be attempting to navigate the often confusing process of voting absentee makes relief

particularly urgent and necessary. Nor will the burdens fall equally on South Carolina’s voting

population. Studies have shown that African American voters in particular are far more likely to

have their ballots rejected for otherwise curable errors. At the same time, South Carolina’s African

American residents have also suffered disproportionally in the pandemic. To give just one

example, while COVID-19 has claimed the lives of 36 out of every 100,000 white South

Carolinians as of September 15, 2020, a staggering 98 out of every 100,000 Black South

Carolinians have died from the virus during the same timeframe. African American voters have

substantially more reason to be concerned about risking exposure to COVID-19 by voting in

person, but the absence of a cure procedure means that, in making the choice to protect their health,

the result may be that they are disenfranchised, in many cases due to no fault of their own.

       5.      For all of these reasons, Plaintiffs file this action and seek an emergency injunction

from this Court as described above.

                                             PARTIES

       6.      Plaintiff JoAnn Shernoff is a resident of Beaufort County, South Carolina. She is a

registered South Carolina voter who successfully voted in the 2020 primary election. During the

primary election, no witness signature was required for South Carolina voters to successfully vote

absentee. Ms. Shernoff timely requested an absentee ballot for the November 2020 general election

and received it in the mail on or about October 7, 2020. Ms. Shernoff generally followed news

stories regarding court cases affecting the need for a witness signature, and she read the instruction

                                                -4-
      2:20-cv-03654-RMG          Date Filed 10/18/20       Entry Number 1        Page 5 of 16




insert included with her general election ballot. It was her understanding from this instruction—

provided by South Carolina election officials—that the public would be notified if a witness

signature was required, but that at the time her ballot was mailed no witness signature was required.

In accordance with those instructions and that understanding, Ms. Shernoff completed and returned

her ballot on or about October 9, 2020. Given the instructions she received with her ballot, and the

fact she had not received any additional notice from election officials, Ms. Shernoff understood

that she did not need a witness signature. Accordingly, she mailed her ballot on October 9 without

a witness signature. Unbeknownst to her, days earlier the U.S. Supreme Court had held, late on

October 5, that only absentee ballots received by election officials on or before October 7 could be

counted without a witness signature. Ms. Shernoff learned of this decision only after she had

already returned her ballot to elections officials without a witness signature. As of the time of this

filing, Ms. Shernoff has not received any notice from election officials that her ballot has been

rejected, but she expects that her ballot will be rejected and she will be disenfranchised due to the

absence of a witness signature. Voting is incredibly important to Ms. Shernoff and she is deeply

upset that her ballot stands to be rejected, despite her best efforts to follow the rules as they were

presented to her at the time she cast her ballot. If provided an opportunity to do so, Ms. Shernoff

would cure any deficiency identified on her ballot to ensure that her vote counts in this election.

       7.      Plaintiff DSCC is the national senatorial committee of the Democratic Party, as

defined by 52 U.S.C. § 30101(14). Its mission is to elect Democratic candidates to the U.S. Senate,

including in South Carolina. DSCC works to accomplish its mission in South Carolina and across

the country by, among other things, making expenditures for, and contributions to, Democratic

candidates for U.S. Senate, including in South Carolina. It also assists state parties throughout the

country, including the South Carolina Democratic Party, by providing financial support for

activities that further the Democratic Party’s shared interest in electing Democratic candidates up

                                                -5-
      2:20-cv-03654-RMG         Date Filed 10/18/20      Entry Number 1        Page 6 of 16




and down the ticket in a joint effort known as the “coordinated campaign.” In 2018, DSCC made

contributions and expenditures in the tens of millions of dollars to persuade and mobilize voters to

support Democratic Senate candidates. In 2020, DSCC again has made and expects to continue to

make substantial contributions and expenditures to support the Democratic candidate for U.S.

Senate in South Carolina, as well as to support the coordinated campaign efforts in the State.

       8.      South Carolina’s failure to notify and allow lawful voters to cure their ballots when

issues are identified with the return envelope, including missing signatures, perceived signature

mismatches, and other errors or omissions that have nothing to do with the voter’s eligibility to

vote, directly harms DSCC. It is inevitable that Democratic voters, or those who would vote for

the Democratic candidate for U.S. Senate in South Carolina, will not have their vote counted as a

result of the lack of a notice and cure process or procedure. The lack of a notice and cure process

also requires DSCC to expend and divert additional funds and resources on voter persuasion efforts

and other activities in South Carolina, at the expense of its efforts in other states, to combat the

effects of a lack of a notice and cure process. This frustrates DSCC’s mission of, and efforts in,

electing the Democratic candidate to the U.S. Senate in South Carolina and other Democratic

candidates to the U.S. Senate nationwide.

       9.      DSCC’s members and constituents are directly harmed by the inadequate cure

period. African Americans are an important part of DSCC’s membership and constituency, and

are disproportionately disenfranchised by the lack of notice and cure procedures. It is virtually

certain that some DSCC members and constituents will mail a ballot that is erroneously flagged

by an elections official as having a signature that does not match that of the voter on file, or is

missing a signature or witness signature, or presents some other curable issue with the information

provided on the outer envelope in which South Carolina voters submit absentee ballots. These

DSCC members and constituents face an imminent threat of having their vote denied in 2020 as a

                                               -6-
      2:20-cv-03654-RMG             Date Filed 10/18/20     Entry Number 1        Page 7 of 16




direct result of South Carolina’s failure to provide for notice and a cure process, and DSCC can

obtain relief for them without their individual participation. DSCC brings this claim on its own

behalf, as well on behalf of its members and constituents.

        10.     Defendant Andino is sued in her official capacity as Executive Director of the South

Carolina State Election Commission. The Executive Director is the Chief Administrative Officer

for the State Election Commission and is required by law to supervise the County Boards of

Elections and Voter Registration. S.C. Code Ann. § 7-3-20. In this role, she is tasked with ensuring

that those County Boards comply with state and federal law in conduct of elections and voter

registration. Id. at § 7-3-20(C).

        11.     Defendant John Wells is the Chair of the South Carolina Election Commission and

is sued in his official capacity. Defendants Clifford J. Edler and Scott Mosley are members of the

Commission and are sued in their official capacities. The Executive Director serves at the pleasure

of the Commission. S.C. Code Ann. § 7- 3-20(A). The Commission is responsible for carrying out

all laws related to absentee registration and voting and promulgating relevant regulations. Id. § 7-

15-10. The enumerated mission of the Commission is, in relevant part, to ensure that every eligible

citizen has the opportunity to participate in fair and impartial elections with the assurance that every

vote will count.

                                    JURISDICTION AND VENUE

        12.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the

deprivation under color of state law of rights secured by the United States Constitution and under

52 U.S.C. §§ 10301 and 10302.

        13.     This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1343 and 52 U.S.C. §§ 10301, 10302, 10308(f), and 10310(e).

        14.     This Court has personal jurisdiction over Defendants, who are sued in their official

                                                 -7-
      2:20-cv-03654-RMG           Date Filed 10/18/20        Entry Number 1        Page 8 of 16




capacities only.

        15.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

of the events that gave rise to Plaintiffs’ claims occurred in this judicial district.

        16.      This Court has the authority to enter declaratory and injunctive relief under Rules

57 and 65 of the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                              STATEMENT OF FACTS AND LAW

 A.      South Carolina imposes a number of hurdles that threaten disenfranchising lawful
                             voters who vote using absentee voting.

        17.      South Carolinians who seek to cast mail absentee ballots must navigate various

restrictions to avoid disenfranchisement. The provisions challenged in this litigation are discussed

briefly below.

                                    The Signature Requirement

        18.      County election officials send voters who have applied to vote by absentee ballot a

packet. The packet contains the ballot, related instructions on how to cast the ballot properly, an

envelope marked “Ballot Herein” into which the voter will place the completed ballots, and a

return-addressed (“return”) envelope. The return envelope contains an oath that the voter must

sign. S.C. Code § 7-15-370.

        19.      Specifically, the return envelope provides places for the voter to write in his or her

name and address and a blank for the voter to sign the required oath. Id. §§ 7-15-375, 7-15-380.

That oath reads as follows: “I hereby swear (or affirm) that I am duly qualified to vote at this

election according to the Constitution of the State of South Carolina, that I have not voted during

this election, that the ballot or ballots contained in this envelope is my ballot and that I have

received no assistance in voting my ballot that I would not have been entitled to receive had I voted

in person at my voting precinct.” Id. § 7-15-380.

        20.      An absentee ballot cannot be counted if the oath is not signed by the voter. Id. § 7-
                                               -8-
      2:20-cv-03654-RMG           Date Filed 10/18/20        Entry Number 1         Page 9 of 16




15-420(B) (“Signature Requirement”). The Signature Requirement also encompasses any decision

to reject an absentee ballot because of a perceived signature mismatch with the voter’s signature

on file.

                                     The Witness Requirement

           21.   For an absentee ballot to be counted, a voter must sign the oath on the back of the

return envelope and that oath must be witnessed by another individual, whose address and signature

“shall appear on the oath.” S.C. Code Ann. § 7-15-380; see also id. §§ 7-15-220, -385.

           22.   Election officials must reject all unwitnessed ballots and need not give the voter

notice or an opportunity to cure. S.C. Code Ann. § 7-15-420 (“Witness Requirement” and along

with the Signature Requirement the “Challenged Provisions”). Nor are election officials required

to notify voters that, if their absentee ballot is rejected, the voter still has an opportunity to vote in

person or by submitting a new, compliant absentee ballot.

                                      CLAIMS FOR RELIEF

                                           COUNT I
                             First Amendment and Equal Protection
                           U.S. Const. amends. I, XIV, 42 U.S.C. § 1983
                                Undue Burden on the Right to Vote

           23.   Plaintiffs incorporate by reference and reallege all prior paragraphs of this

Complaint and the paragraphs in the counts below as though set forth fully herein.

           24.   Under the First Amendment and the Equal Protection Clause of the Fourteenth

Amendment, a state cannot utilize election practices that unduly burden the right to vote. “There

is more to the right to vote than the right to mark a piece of paper and drop it in a box or the right

to pull a lever in a voting booth. The right to vote includes the right to have the ballot counted.”

Reynolds v. Sims, 377 U.S. 533, 555 n.29 (1964) (citation and quotation omitted).

           25.   A court considering a challenge to a state election law must carefully balance the

character and magnitude of injury to the First and Fourteenth Amendment rights that a plaintiff
                                             -9-
     2:20-cv-03654-RMG          Date Filed 10/18/20        Entry Number 1       Page 10 of 16




seeks to vindicate against the justifications put forward by the state for the burdens imposed by the

rule. See Burdick v. Takushi, 504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780,

789 (1983). “However slight th[e] burden may appear, . . . it must be justified by relevant and

legitimate state interests sufficiently weighty to justify the limitation.” Crawford v. Marion Cty.

Election Bd., 553 U.S. 181, 191 (2008) (Stevens, J., controlling op.) (quotation marks omitted).

“We believe that a regulation which imposes only moderate burdens could well fail the Anderson

balancing test when the interests that it serves are minor, notwithstanding that the regulation is

rational.” McLaughlin v. N. Carolina Bd. of Elections, 65 F.3d 1215, 1221 n.6 (4th Cir. 1995).

“This balancing test requires hard judgments—it does not dictate automatic results.” Libertarian

Party of Va. v. Alcorn, 826 F.3d 708, 716 (4th Cir. 2016) (quotation marks omitted).

       26.     A court considering a challenge need not accept a state’s justifications at face value,

particularly where those justifications are “speculative,” otherwise it “would convert Anderson-

Burdick’s means-end fit framework into ordinary rational-basis review wherever the burden a

challenged regulation imposes is less than severe.” Soltysik v. Padilla, 910 F.3d 438, 448–49 (9th

Cir. 2018); see McLaughlin, 65 F.3d at 1221 n.6.

       27.     Here, unless Plaintiffs are granted the relief requested herein, the right to vote of

thousands of South Carolina voters, including Plaintiffs and DSCC’s members and constituents,

will be severely burdened (and in some cases, entirely denied) by the Challenged Provisions, which

will operate, both independently and together, to unduly burden the right to vote without sufficient

justification to outweigh the imposition of that burden.

       28.     The practices outlined above impose a severe burden—disenfranchisement—on the

right to vote. The State’s failure to provide a cure period for voters to remedy perceived failure to

comply with the Signature Requirement does not serve any legitimate, let alone compelling, state

interest. The State already has a cure process for voters who cast provisional ballots, with such

                                               - 10 -
     2:20-cv-03654-RMG          Date Filed 10/18/20       Entry Number 1        Page 11 of 16




voters having until the Friday following a general election to demonstrate their right to vote. S.C.

Code Ann. §§ 7-13-830, 7-17-10, 7-17-510.

       29.     Likewise, the Witness Requirement will disenfranchise voters who fail to have a

witness sign and put their address on the ballot envelope. This burden is particularly significant in

light of the conflicting information voters have been provided regarding whether a witness is—

unlike in the primary election—required in the general election. Some voters received instructions

that a witness was not required and were never notified subsequently that the Witness Requirement

is back in effect. The State’s failure to timely notify voters that their ballot has been rejected for

want of a witness signature so that the voter can cast another absentee ballot or vote in person does

not serve any legitimate, let alone compelling, state interest.

       30.     Many South Carolina voters will suffer direct and irreparable injury if Defendants

refuse to allow them an opportunity to cure the rejection of their absentee ballots. Without relief

from this court, these voters will be deprived of their right to vote in the November Election.

                                       COUNT II
                                 Procedural Due Process
                         U.S. Const. amend. XIV, 42 U.S.C. § 1983
        Denial of Procedural Due Process in Violation of the Fourteenth Amendment

       31.     Plaintiffs reallege and incorporate by reference all prior paragraphs of this

Complaint as though fully set forth herein.

       32.     A procedural due process claim under the Due Process Clause of the Fourteenth

Amendment requires “(1) a deprivation of a constitutionally protected liberty . . . interest, and (2)

a denial of adequate procedural protections.” Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018).

If there is a constitutionally protected liberty interest at stake, a court must then determine the

adequacy of procedural protections by examining “‘first, the private interest that will be affected

by the official action; second, the risk of an erroneous deprivation of such interest through the

procedures used, and the probable value, if any, of additional or substitute procedural safeguards;
                                              - 11 -
        2:20-cv-03654-RMG        Date Filed 10/18/20      Entry Number 1        Page 12 of 16




and finally, the Government’s interest, including the function involved and the fiscal and

administrative burdens that the additional or substitute procedural requirement would entail.’”

Brittain v. Hansen, 451 F.3d 982, 1000 (9th Cir. 2006) (quoting Mathews v. Eldridge, 424 U.S.

319, 334–35 (1976)).

         33.    South Carolina law allows fundamental voting rights to be exercised by mail. There

is a constitutionally protected liberty interest in voting that Defendants may not deprive without

adequate procedures. The nature of the private interest at stake in this case—the right to vote and

to have that vote count—is the most precious liberty interest of all because it is preservative of all

other basic civil and political rights.

         34.    It is virtually certain that the Challenged Provisions, by failing to provide voters

with notice and an opportunity to cure the rejection of their absentee ballot, will erroneously

deprive some eligible voters (including Democratic voters) of this liberty interest.

         35.    Additional procedural safeguards for perceived failure to meet the Signature

Requirement would be immensely valuable in safeguarding against that deprivation by affording

voters notice and an opportunity to cure. Specifically, Plaintiffs seek an order requiring Defendants

to direct county election officials to promptly review absentee ballot return envelopes for

signature-related deficiencies and provide notice to voters by e-mail and phone and by mail if e-

mail and phone are not available, within two business days of the identification of the deficiency

and to inform voters that they may cure the deficiency. Voters who did not fulfill the Signature

Requirement should be able to cure by submitting an affidavit or other proof of identity by email

or in person until the same deadline as that for curing provisional ballots (the Friday after election

day).

         36.    Additional procedural safeguards for perceived failure to meet the Witness

Requirement are likewise necessary to guard against the risk of deprivation of the right to vote.

                                                - 12 -
     2:20-cv-03654-RMG            Date Filed 10/18/20      Entry Number 1       Page 13 of 16




Specifically, Plaintiffs ask that this Court order Defendants to direct county election officials to

promptly review absentee ballot return envelopes as they come in and provide notice to voters of

any perceived witness signature-related deficiency on the envelope within two business days of

identification of the deficiency by e-mail and phone and by mail if e-mail and phone are not

available. The notice would also inform voters of their right to cast a ballot by submitting a new

absentee ballot with the required witness information or by voting in person during early voting or

on Election Day. In addition, state election officials should make available a list of voters

(including name, mailing address, and date of birth) who have submitted absentee ballots that do

not comply with the Challenged Provisions on a daily basis through November 3, 2020 so that

organizations such as DSCC may affirmatively notify voters that their absentee ballots are

defective and, within the existing confines of South Carolina law, help those voters avoid

disenfranchisement.

          37.     Providing these additional cure processes would create little additional fiscal or

administrative burden, since the State already has a cure process in place for provisional ballots.

These additional cure processes would also promote the State’s interest in ensuring that eligible

voters are not wrongly disenfranchised.

          38.     Many South Carolina voters will suffer direct and irreparable injury if Defendants

refuse to allow them an opportunity to cure the rejection of their absentee ballots. Without relief

from this Court, these voters will be deprived of their right to vote in the November Election.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

     a)         Declare that failure to provide voters notice and an opportunity to cure alleged

                deficiencies related to the Signature Requirement imposes an undue burden on the

                right to vote in violation of the First and Fourteenth Amendments to the Constitution

                                                 - 13 -
2:20-cv-03654-RMG       Date Filed 10/18/20      Entry Number 1        Page 14 of 16




     of the United States;

b)   Declare that failure to provide voters notice and an opportunity to cure alleged

     deficiencies related to the Witness Requirement imposes an undue burden on the right

     to vote in violation of the First and Fourteenth Amendments to the Constitution of the

     United States;

c)   Declare that the Challenged Provisions deprive Plaintiffs of procedural due process in

     violation of the Fourteenth Amendment to the Constitution of the United States by

     disenfranchising absentee voters without providing them with notice of the rejection

     of their absentee ballot and an opportunity to be heard;

d)   Issue preliminary and permanent injunctions enjoining the Defendants from failing to

     provide absentee voters with notice and an opportunity to cure the rejection of their

     absentee ballots for deficiencies related to the Signature and Witness Requirements.

     Plaintiffs seek an injunction further requiring that Defendants direct county election

     officials to:

     1) promptly review absentee ballot envelopes for disqualifying deficiencies (e.g., a

         missing voter or witness signature) on a rolling basis as they are received;

     2) notify voters of deficiencies within two business days of the identification of the

         deficiency by phone and e-mail (if information is available) and mail if phone and

         e-mail are not available;

     3) create and make available a list of voters (including name, mailing address, and

         date of birth) who have submitted absentee ballots that do not comply with the

         Challenged Provisions on a daily basis through November 3, 2020 so that

         organizations such as DSCC may notify voters that their absentee ballots are

         defective and help those voters avoid disenfranchisement;

                                       - 14 -
       2:20-cv-03654-RMG        Date Filed 10/18/20         Entry Number 1      Page 15 of 16




             4) permit voters who have submitted an absentee ballot that is rejected because of

                 the Signature Requirement to cure their ballot by submitting an affidavit by mail

                 or e-mail (either themselves or via a third party, such as a state party) to their

                 county, affirming their identity; and

             5) clarify that voters who submitted an absentee ballot without fulfilling the Witness

                 Requirement are permitted to cure that deficiency by voting absentee or in person

                 on Election Day;

      e)     Award reasonable attorneys’ fees and costs to Plaintiffs under 42 U.S.C. § 1988; and

      f)     Grant any additional or alternative relief the Court may deem appropriate under the

             circumstances.



Dated: October 18, 2020                         By: /s/ Thomas J. Tobin________________
                                                    William B. Stafford*
                                                    Thomas J. Tobin Fed. Bar. No. 12703
                                                    PERKINS COIE LLP
                                                    1201 Third Avenue, Suite 4900
                                                    Seattle, WA 98101-3099
                                                    Telephone: (206) 359-8000
                                                    Facsimile: (206) 359-9000
                                                    wstafford@perkinscoie.com
                                                    ttobin@perkinscoie.com


                                                        Marc E. Elias*
                                                        Bruce V. Spiva*
                                                        PERKINS COIE LLP
                                                        700 Thirteenth Street, N.W., Suite 800
                                                        Washington, D.C. 20005-3960
                                                        Telephone: (202) 654-6200
                                                        Facsimile: (202) 654-6211
                                                        melias@perkinscoie.com
                                                        bspiva@perkinscoie.com


                                                        Sopen Shah*


                                               - 15 -
2:20-cv-03654-RMG   Date Filed 10/18/20      Entry Number 1      Page 16 of 16




                                         PERKINS COIE LLP
                                         33 East Main Street, Suite 201
                                         Madison, WI 53703-3095
                                         Telephone: (608) 663-7460
                                         Facsimile: (608) 663-7499
                                         sshah@perkinscoie.com

                                 Attorneys for Plaintiffs
                                 JoAnn Shernoff
                                 Democratic Senatorial Campaign Committee;


                                 *Pro Hac Vice Motion Forthcoming




                                - 16 -
